Citation Nr: 0816360	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-35 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant and his son 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in January 2008.  A copy of the transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
residuals of a total left knee replacement, rated as 60 
percent disabling; and total right knee replacement as 
secondary to the left knee disorder, rated as 30 percent 
disabling.  A combined 80 percent rating is in effect.  

2.  The medical and other evidence of record shows that the 
veteran's service-connected disabilities, alone, render him 
unable to secure or follow a substantially gainful occupation 
when consideration is given to his educational background and 
educational experience.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for a TIU due to service-connected disabilities 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of this matter, the Board finds that all 
notification and development action needed to fairly resolve 
the claim has been accomplished.

TDIU

Relevant Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2007).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  Moore, 1 Vet. App. at 
359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Analysis

The veteran's service-connected disabilities are residuals of 
a total left knee replacement, rated as 60 percent disabling; 
and total right knee replacement as secondary to the left 
knee disorder, rated as 30 percent disabling.

The veteran's combined disability rating is 80 percent, with 
one of his disabilities being at least 40 percent disabling.  
Therefore, the service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a).  

The question which therefore must be answered is whether the 
veteran's service-connected disabilities render him 
unemployable.  The veteran has reported that he has an eighth 
grade education.  He last worked in 1975 as a machinist at a 
trucking company.  

There is no question from a review of the medical evidence of 
record that the veteran is currently incapable of sustaining 
gainful employment when all of his disabilities, both 
service-connected and nonservice-connected, are considered.  
In particular, with respect to nonservice disabilities, the 
veteran experiences significant symptoms associated with 
advanced degenerative disease of the spine and shoulders.  
The record also reflects that he has a long standing history 
of hypertension and has been treated for prostate cancer.  He 
has testified that he was granted Social Security disability 
benefits in the mid 1970s apparently based primarily on his 
left knee disorder for which service connection is in effect.  
See hearing transcripts from February 1979 and January 2008.  

The question that remains to be answered is whether the 
veteran's service-connected disabilities, which now include 
left and right knee disorders, alone, cause unemployability.  
The Board finds that the evidence is in equipoise as to 
whether the veteran's service-connected left and right knee 
disabilities, alone, render him unable to secure or follow a 
substantially gainful employment.  

Review of the record reflects that the veteran has had long-
standing left knee problems.  He was initially seen for knee 
problems during service (surgery was performed) and service 
connection was established by rating decision in 1946.  Over 
the years, his left knee condition increased in severity and 
by the mid 1950s, he reported instability in the knee and 
locking.  VA exam in 1993 showed significant valgus in the 
left knee as well as limited range of motion and the 
veteran's left knee disability rating was increased from 10 
to 30 percent.  Ultimately, he underwent a total left knee 
replacement in 1997.  VA examination in November 1998 shows 
that the veteran had good results from this procedure.  He 
could walk without assistance and had no trouble ambulating.  
There was no unusual residual weakness, pain, or lack of 
endurance.  There was some decreased range of motion.  

VA records dated several years after this exam reflect, 
however, that the veterans complained of bilateral knee pain.  
VA examination in 2003 showed that he was unstable while 
standing.  His gait was abnormal as he ambulated with short 
steps.  He was only able to take a few steps by himself.  He 
used a cane.  There was limitation of motion of the left knee 
(-5 degrees of extension with pain and flexion to 70 degrees 
with pain) although motion was not additionally limited by 
fatigue, weakness, lack of endurance or incoordination.  
There was no crepitus, locking pain, joint effusion, or 
evidence of recurrent subluxation.  Based on these clinical 
findings, the RO increased the veteran's left knee disability 
rating to 60 percent.  

Examination conducted for VA purposes n June 2005 reflects 
that the veteran continued to have bilateral knee pain.  It 
was noted that he had undergone a total right knee 
replacement.  He had difficulty walking, climbing stairs, and 
pain with motion.  On exam, his posture was normal, and he 
was well developed.  He wore knee braces and used a walker 
for ambulation.  He exhibited limited and painful range of 
motion of the right knee with flexion to 100 degrees and 0 
degrees of extension.  Limited and painful range of motion of 
the left knee was to 80 degrees of flexion with 0 degrees of 
extension.  In an addendum to this examination, the examining 
physician opined that the veteran's right knee disorder was 
due to the service-connected left knee condition.  

In a November 2005 rating decision, service connection was 
established for the right knee disorder.  Subsequently dated 
records through 2008 essentially show treatment for other 
conditions, to include advanced degenerative disease of the 
shoulder and continued low back complaints for which he 
received an epidural steroidal injection in early 2008.  

The veteran and his son provided testimony in January 2008.  
It is the veteran's contention that his knee conditions, 
alone, preclude substantially gainful employment, and have 
for many years.  

The Board has carefully weighed the evidence of record and 
finds that there exists an approximate balance of evidence 
for and against the claim.  That is, notwithstanding 
nonservice-connected disabilities which significantly impair 
the veteran's ability to secure and retain gainful employment 
(including significant advanced degenerative changes in the 
right shoulder and long-standing low back pain with 
degenerative changes), there is also evidence that the 
veteran cannot work due to his service- connected knee 
disorders.  His ability to ambulate is significantly impaired 
due to his knee conditions.  At the 2008 hearing, he 
testified that even though he wore braces on his knees and 
used a walker, he still had problems with ambulation.  It is 
noted that he has an 8th grade education and all his 
occupational experience is in a labor field that would be 
precluded by the difficulty caused by his knee.  When the 
evidence for and against the claim is in relative equipoise, 
by law, the Board must resolve all reasonable doubt in favor 
of the claimant.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007).  Accordingly, the Board 
concludes that a grant of TDIU is warranted under 38 C.F.R. § 
4.16(a).


ORDER

Entitlement to a TDIU is granted, subject to the law and 
regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


